          Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 1 of 81



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



NEW YORK IMMIGRATION                           Civil Action No. 18-CV-2921-JMF
COALITION, et. al,
                                               Hon. Jesse M. Furman
Plaintiff,

v.

UNITED STATES DEPARTMENT OF
COMMERCE, et. al,

Defendant.




                            DECLARATION OF JENNIFER VAN HOOK

          1.    I, Jennifer L. Van Hook, pursuant to the provisions of 28 U.S.C. § 1746, declare

under penalty of perjury that the following is true and correct.

          2.    I submit this declaration in lieu of direct expert testimony in the trial in the above

captioned cased.

     I.   Background and Qualifications

          3.    I was asked by Plaintiffs to bring my scientific expertise and experience to bear

on the question of whether the addition of the citizenship question to the 2020 Decennial Census

is likely to result in greater item and unit nonresponse, particularly among populations for whom

the citizenship question may be particularly sensitive.

          4.    I am Roy C. Buck Professor of Sociology and Demography at the Pennsylvania

State University. I served as director of the Population Research Institute at Penn State from

2011 through 2016. Currently, I am the director of graduate studies in sociology at Penn State
       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 2 of 81



and co-editor of Demography, the flagship journal for population science. I am also a non-

resident fellow at the Migration Policy Institute.

       5.      I am trained as a sociologist and demographer. I obtained a PhD in Sociology in

1996 from the University of Texas at Austin. I have an M.S. in Sociology from the University of

Wisconsin at Madison and B.A. from Carleton College. After obtaining my PhD, I worked at the

Urban Institute on projects related to education and program participation among immigrants. In

1999 I joined the faculty at Bowling Green State University, and then moved to Penn State

University in 2007.

       6.      I have over 20 years of research experience analyzing large demographic data

sources on topics related to immigration. My publications have appeared in major sociology and

demography journals, including Demography, Journal of Health and Social Behavior, Social

Science and Medicine, Sociology of Education, Social Forces, and American Sociological

Review, and I have received external funding for my work from the National Institutes of Health,

the National Science Foundation, the Foundation for Child Development, the Russell Sage

Foundation, and the U.S. Census Bureau.

       7.      My work uses demographic methods to estimate the size, characteristics, and

dynamics of the foreign-born population. My colleagues and I have evaluated and improved

estimates of the unauthorized foreign-born population. This line of research resulted in several

high-profile publications, including new estimates of the size and heterogeneity of the

unauthorized Mexican-born population (Bean et al. 2001); the development of a new method and

estimates of foreign-born emigration (Van Hook et al. 2006; Van Hook & Zhang 2011) and

coverage error (Van Hook et al. 2014); new assessments of the quality of self-reported data on

citizenship and legal status (Van Hook and Bachmeier 2013; Bachmeier, Van Hook and Bean




                                                 2
       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 3 of 81



2014); and monte carlo simulations that tested a variety of legal status imputation approaches

(Van Hook et al. 2015). The work on legal status led to important innovations that have enabled

researchers at the Migration Policy Institute and elsewhere to produce estimates of the

characteristics and geographic distribution of the unauthorized population in greater detail than

possible with earlier methods. A copy of my Curriculum Vitae includes a complete list of my

publications. See PX-536.

       8.      I served as a member of the Census Advisory Committee of Professional

Organizations, PAA, from 2008 to 2011. I also served as an expert for the 2010 Census

Demographic Analysis Program (Net International Migration Team) and am currently serving on

the 2020 Census Demographic Analysis Program (Net International Migration Team). In such

capacities, I advise the Census Bureau on various issues, including which items should be

included in the decennial Census and the likely impact of adding such questions on the overall

quality of the data collected.

       9.      I submitted an expert report in this case on September 7, 2018. See PX-317.

       10.     I submitted a supplemental expert report on October 23, 2018, based on data that

was not available when I drafted my initial report, including American Community Survey data

made available to the public by the Census Bureau just recently on October 18, 2018. See PX-

318.

       11.     Based on my experience, training, knowledge, and education, I believe I am well

qualified to offer expert opinions on the question of whether the addition of the citizenship

question to the 2020 Decennial Census is likely to result in greater item and unit nonresponse,

particularly among populations for whom the citizenship question may be particularly sensitive.

I hold my opinions in this case to a strong degree of professional certainty.




                                                 3
       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 4 of 81




 II.   Summary of Opinions

       12.     My analyses of the patterns and trends in nonresponse point to three key findings:

       1) Hispanics and immigrants (especially noncitizens or those living in immigrant
          households) tend to have relatively high unit nonresponse rates and item nonresponse
          rates for questions on place of birth and citizenship.

       2) Both unit and item nonresponse have increased significantly over time among
          immigrants. Unit nonresponse rates rose in the Trump era among noncitizens while
          remaining steady or declining among citizens. Item nonresponse also rose among
          those living in immigrant households, particularly for Hispanics.

       3) Hispanic immigrants experienced particularly large increases in nonresponse since
          the start of 2018.

       13.     Between the last quarter of 2016 and the first quarter of 2018, the adjusted unit

nonresponse rate increased among Hispanic noncitizens by 43 percent.              Adjusted item

nonresponse rates increased by a similar amount — 45 percent — among Hispanics in immigrant

households during the same time period. These are large changes for such a short period of time,

especially when considering that my analysis probably underestimates the true levels of unit

nonresponse in the population. As I discuss in greater detail below, the outcomes I examined —

unit nonresponse for follow-up interviews and item nonresponse — are measured on a sample of

people who have already agreed to participate in at least one Current Population Survey (“CPS”)

interview.   My results do not capture the patterns and trends in nonresponse for the least

compliant survey respondents, those who never agreed to participate in the CPS.

       14.     While I cannot state with certainty which factors or events contributed to these

trends, my analyses controlled for and enabled me to discount several of the most mundane

explanations, including the possibilities that they arose from changing demographic composition

of the population, household migration patterns, sudden up-ticks in household migration or




                                                4
       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 5 of 81



deportations, or that they reflect increasing trends in item nonresponse in general and not just for

citizenship/nativity questions.

       15.     Instead, the results of my analyses are consistent with the concept that

immigrants, especially Hispanic noncitizens and those living in foreign-born households, have

become less compliant respondents to Census Bureau surveys since early 2017, and more

sensitive in particular to question concerning citizenship. Moreover, the timing of the sharp

increase in item and unit nonresponse in 2018 is noteworthy as it overlaps with the time period

when the 2020 citizenship question was being discussed in national media and when the issue of

citizenship appeared to be particularly salient among Spanish-speaking internet users.

       16.     In sum, the overall patterns of unit and item nonresponse are consistent with the

understanding that survey response changed for the worse among Hispanic noncitizens, and the

timing of the change suggests that it is linked to changes in the political and/or policy climate,

including the proposal to add the citizenship question to the 2020 Decennial Census. The unit

nonresponse data is consistent with the understanding that adding a citizenship question to the

Census will reduce nonresponse rates among racial minorities (in particular Hispanics) as

compared to non-Hispanic whites, and noncitizens as compared to citizens. Moreover, the item

non-response rate estimates raise concerns that adding a citizenship question will not yield

accurate citizenship responses for a substantial percentage of certain groups, including

Hispanics, Asians, and people living in a household with at least one immigrant.



III.   Overview of Analysis

       17.     For my initial expert report, I analyzed data from the Current Population Survey

(“CPS”), which is a monthly survey of approximately 60,000 U.S. households administered by




                                                 5
        Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 6 of 81



the U.S. Census Bureau, which contains a question concerning citizenship status, to assess what

the nonresponse rates to that survey suggest about the effect of adding a citizenship question to

the 2020 Decennial Census. As I explain below, the CPS provides a valuable data source to

consider when evaluating the possible effects of adding a citizenship question to the 2020

Decennial Census.

         18.      A major focus of my analysis was to assess whether particular groups are at

greater risk of being underrepresented in the 2020 Decennial Census than other groups if the

citizenship question were added to the questionnaire. My hypothesis was that if a citizenship

question is added to the 2020 Decennial Census, immigrants and those who live with immigrants

may be less likely to respond to requests to participate in the Census or answer questions about

their citizenship for a variety of reasons, including low English proficiency, complex and

dynamic living arrangements, and the adverse immigration rhetoric and policies of the Trump

administration.      This may be particularly the case for noncitizens, many of whom possess

marginal or uncertain legal status. Hispanics and Asians may also be sensitive to immigration-

related questions because a large share are immigrants.

         19.      As shown in Figure 11 below, half of Hispanic adults are immigrants and one-

third are noncitizens. Among Asian adults, three-quarters are immigrants and nearly one-third

are noncitizens.




1
  The figures I have presented in this declaration are a subset of the ones developed and presented in either my
original expert report (which are denominated Figure 1, Figure 2, etc.) or my supplemental report (which are
denominated with a reference to “S”, Figure S1, Figure S2, etc.) All of the data tables, including those underlying
all of the charts and graphs for both reports are presented in the Appendix to this Declaration.


                                                          6
       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 7 of 81




       20.    My analysis explored changes in nonresponse that have occurred since the

beginning of the Trump administration in January 2017. This is important for two reasons.

First, the harsh immigration policies proposed or enacted by the Trump administration may be

associated with increases in nonresponse rates among vulnerable groups. The 2020 Decennial

Census will be conducted under the current administration, so current levels of nonresponse on

government surveys featuring a citizenship question (i.e., post-2017), including the CPS, are

very relevant for anticipating the effect of adding a citizenship question to the 2020 Decennial

Census.

       21.    A second reason for examining recent trends was to assess whether there is any

evidence that people changed their behaviors in terms of responding to a government survey

featuring a citizenship question since the announcement of the Administration’s proposal to add



                                               7
           Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 8 of 81



such a question to the 2020 Decennial Census, which was a prominent issue in the media

between January and March 2018. Indeed, citizenship may have become an increasingly salient

issue for Hispanics, especially since the start of the Trump presidential campaign and

administration.              This is illustrated in Figure 2 below, which shows the number of Google

searches conducted in the United States for “ciudadanía” (Spanish for citizenship) since January

1, 2016. The chart’s values are scaled, whereby 100 is set to the peak value. Interest in

citizenship increased with the start of the Trump administration (with a spike during the three

weeks immediately following Trump’s executive order barring refugees and immigrants from 7

Muslim countries), and increased again in 2018 when the citizenship question in the 2020

Decennial Census was proposed in early January and approved in March by Secretary Ross and

remained at this higher level.



                                                                                                     2020 Citizenship
                             Jan 27, 2017: Trump signs executive                                     Question Debate
100
                            order barring refugees and immigrants
 90                                from 7 Muslim Countries
 80
 70
 60
 50
 40
 30
 20
 10
  0




Figure 2 Google Searches for "Ciudadanía" (Citizenship), United States, 2015-2018 (100=peak level)
Source: Google Trends (https://trends.google.com/trends/?geo=US)


            22.         If nonresponse to the CPS—which, as noted, includes a question on citizenship—

increased when the 2020 citizenship question was being proposed and debated, then this would

be consistent with the understanding that the administration’s proposal to add the citizenship

question to the 2020 Decennial Census is already having an effect on respondents’ willingness to




                                                                    8
       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 9 of 81



respond to a Census Bureau survey containing a question on citizenship. It would also suggest

that adding a citizenship question could dampen response rates in the Decennial Census.

       23.      It is important, however, to keep in mind that other factors besides the policies

and practices of the Trump Administration could explain trends in nonresponse to the CPS.

Factors like age, sex, and education affect whether a person agrees to be interviewed or answers

a survey question. For example, if the average age or educational level of a group declined for

one reason or another, either of these changes might cause the group’s nonresponse rate to

increase. If this occurred, it would mean that we should not attribute the increase in nonresponse

to the 2020 citizenship question debate or any other changes in the political climate for that

matter. Therefore, when assessing whether nonresponse may have increased in response to the

2020 citizenship question debate, I took care to adjust the trends for compositional changes in a

variety of demographic factors.

       24.      My first set of analyses concerned patterns and trends in unit nonresponse to the

CPS. Unit nonresponse, means not participating in the survey at all. I examined the following

questions:

             1) How does unit nonresponse to the CPS vary by race/ethnicity and citizenship
                status?

             2) How much has unit nonresponse to the CPS changed between 2014 and 2018?

             3) After adjusting for possible changes in demographic characteristics, did unit
                nonresponse to the CPS increase around the time of the beginning of the Trump
                Administration (since the first quarter of 2017) and/or during the months when the
                proposal to add the citizenship question to the 2020 Decennial Census was
                discussed in the media (the first quarter of 2018)?

       25.      My second set of analyses concerned trends and patterns in item nonresponse,

which is the extent to which people who otherwise participate in responding to the CPS fail to




                                                 9
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 10 of 81



answer the specific questions about their citizenship or nativity. I examined the following

questions:

             1) How does item nonresponse to the citizenship question on the CPS vary by
                race/ethnicity and citizenship status?

             2) How much has item nonresponse to the citizenship question on the CPS changed
                between 2013 and 2018?

             3) After adjusting for possible changes in demographic characteristics, did item
                nonresponse to the citizenship question on the CPS increase around the time of
                the beginning of the Trump Administration (since the first quarter of 2017) and/or
                during the months when the proposal to add the citizenship question to the 2020
                Decennial Census was discussed in the media (the first quarter of 2018)?


IV.    CPS Data Source

       26.      I analyzed the public-use Current Population Survey (“CPS”) monthly data from

January 2013 through March 2018 (a total of 64 months), which I downloaded from the

Integrated Public Use Microdata Series CPS website. Nonresponse data from the CPS is useful

for assessing the possible effect of adding a citizenship question to the 2020 Decennial Census,

for several reasons. The CPS is conducted by the U.S. Census Bureau itself. It asks questions

that attempt to capture the very same information about place of birth and citizenship question

that is being proposed for the 2020 Decennial Census. The CPS asks “In what country were you

born?” and “are you a citizen of the United States?” Among those who respond affirmatively to

the citizenship question, the CPS then asks “were you born a citizen of the United States?” and

“Did you become a citizen of the United States through naturalization?”              The proposed

citizenship question in the Decennial Census differs slightly in that it would ask a single question

to gather the same information as the CPS: “Is this person a citizen of the United States?” with

five response options based on both place of birth and naturalization status as shown below.




                                                10
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 11 of 81




       27.     The CPS has a very large sample size (see Table A1). For example, for the

months from January 2013 through March 2018, the CPS interviewed 759 thousand adults. The

large sample size makes it possible to examine item and unit nonresponse with great precision by

race/ethnicity and nativity and over time.

       28.     A unique strength of the CPS is that it has the most up-to-date publicly-released

data from a Census Bureau conducted survey that includes a citizenship question. CPS data for

2017 and parts of 2018 have already been released. The CPS can be used to assess month-to-

month changes in item nonresponse to citizenship questions, including in the months before and

after the start of the Trump administration.

       29.     Another unique strength of the CPS is that it is longitudinal in that it interviews

the occupants of the same housing units on multiple occasions over time, and therefore can be

used to measure group differences in unit nonresponse during follow-up interviews.

Demographic information about CPS respondents can be obtained during the first interview, so

group differences in unit nonresponse can be estimated by examining the rate at which members

of different demographic groups are successfully re-interviewed.




                                               11
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 12 of 81



 V.    Analysis of CPS Data

       A. Unit Response

       30.     Patterns and trends in unit nonresponse in the CPS are highly relevant for

anticipating whether the inclusion of the citizenship question would jeopardize the Decennial

Census count. Unit nonresponse is damaging to the Decennial Census because it means that

people, often whole households, are missed. If people failed to return the Decennial Census

questionnaire, the Census Bureau would have to make additional attempts to get them to

respond, and if follow-up attempts were unsuccessful, this could raise undercount rates. To

measure unit nonresponse, I took advantage of the CPS’s longitudinal design. I examined the

likelihood of not being successfully followed-up and re-interviewed at later points in time among

those who completed a successful first CPS interview.

       31.     To explain, in the CPS, households are interviewed for 4 consecutive months in

one year, not interviewed during the subsequent 8 months, and then followed up and re-

interviewed over the following 4 more months. For example, if a household is first interviewed

in January 2014, then it will be followed up in February through April 2014 and January through

April 2015.    People can be interviewed up to 8 times.          The CPS gathers demographic

information, including place of birth and citizenship, at the first interview. It repeats questions

about labor force activity every month, and rotates across special topics from month to month

(e.g., November’s questionnaire includes questions about voting behavior, and December’s

questionnaire asks about food security).

       32.     To determine whether a person did not respond, I looked for them in subsequent

follow-up months. Those who were not interviewed were coded as having not responded (i.e.,

“unit nonresponse”). As shown in Table 1 below, the percentage unit nonresponse increases




                                                12
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 13 of 81



across the number of months they were in the sample (i.e., month-in-sample), particularly

between month-in-sample 4 and 5, which are 8 calendar months apart. As the table indicates,

Hispanic, black, and Asian CPS respondents were all more likely to fail to respond to the

subsequent CPS follow-up interviews than non-Hispanic whites.


Table 1. Percentage Unit Nonresponse For CPS Follow-up Interviews (Current or Any Prior
Interview), by Month-in-Sample and Race/Ethnicity
                                                Month-in-sample
                          2         3          4          5         6          7                8
Hispanic                  6.7       12.1    16.7         35.0      38.1       40.6       42.4
Asian                     6.4       11.6    15.7         32.8      35.6       37.8       39.4
Black                     8.4       14.6    20.1         38.8      42.1       44.5       46.3
NH-White                  5.6       10.2    14.0         29.3      31.9       34.0       35.4
Sample: Monthly CPS 2014-2018 (Flood et al, 2018), adults age 18+ who were first interviewed
between Sept 2014 and Jan 2017, and followed-up as late as March 2018, excluding non-
Hispanics identifying as "other" race.


       33.     I note that this approach for measuring unit nonresponse has limitations. In

particular, it is likely conservative because it is limited to those who have agreed to be

interviewed at least once in the CPS, and thus, is selective of people who have already proven to

be willing survey respondents. Unit nonresponse for these follow-up interviews is likely lower

compared with unit nonresponse for the entire population. This analysis is therefore likely

conservative. For this reason, I restricted the analysis to those who were first interviewed prior

to the start of the Trump administration (I restricted the sample to original household members

who were first interviewed between September 2014 and January 2017) to ensure that response

rates during the first interview were unaffected by Trump’s policies and programs. Thus, even

though the sample is biased toward compliant survey-takers, it does not necessarily exclude

people who are sensitive to Trump’s anti-immigrant policies and programs. I then compared the

unit nonresponse rates during follow-up interviews among those who were followed up in the


                                               13
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 14 of 81



Trump era versus those who were followed up earlier. I wanted to see whether those who were

re-contacted after January 2017 (especially in the 1st quarter of 2018 when the proposal to add

the citizenship question to the 2020 Decennial Census was discussed in the media) were less

likely to respond than those who were re-contacted before 2017. Even though the citizenship

question is not asked during follow-up interviews, the respondents would not necessarily know

this when contacted for a follow-up interview. In fact, they might expect to be asked more

questions about citizenship given that they were asked these questions at the first interview.

                     i. Racial/Ethnic and Citizenship Differences in Unit Nonresponse

       34.     Hispanics, blacks, and Asians have higher unit nonresponse rates from the CPS

than non-Hispanic whites. By the 8th CPS interview, 42.4 percent of Hispanics and 46.3 percent

of blacks had skipped or refused at least one interview as shown in Figure 3 below (and Table

A3). The unit nonresponse rate was a little lower among Asians (39.4 percent), and lowest

among non-Hispanic whites (35.4 percent).         These racial/ethnic differences are statistically

significant, as indicated by the fact that the error bars, signifying 95 percent confidence intervals,

are tiny and do not overlap. Comparing Hispanics to non-Hispanic whites, the difference is 7.0

percentage points.




                                                 14
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 15 of 81




                                15
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 16 of 81




35.    Additionally, noncitizens have higher unit nonresponse rates for the CPS than citizens as

shown in Figure 4 above (and Table A3 in the Appendix). By the 8th CPS interview, 44 percent

of noncitizens compared to 37.5 percent of citizens had skipped or refused at least one interview.
                                                                                          .
Thus, unit nonresponse for noncitizens is 17 percent higher than it is for citizens   .
                                                                                              	 .17 .

                   ii.   Change Over Time

       36.     I first examined trends in unit nonresponse rates across racial-ethnic groups and

did not find strong temporal patterns. (See Table A4-S and Figure 5-S in the Appendix). While

the unit nonresponse rates fluctuated somewhat, there is no obvious widening of racial/ethnic



                                                 16
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 17 of 81



differences in unit nonresponse over the time period. An exception is that unit nonresponse rates

appear to have increased among Hispanics and blacks during the first quarter of 2018.

       37.     In contrast, monthly unit nonresponse rates between noncitizens and citizens

diverged significantly over time as shown in Table A5 and Figure 6 in the Appendix. At the

beginning of the time period, the third quarter of 2014, noncitizens were 21 percent more likely

to drop out of the CPS than citizens. By the end of the time period, the first quarter of 2018,

noncitizens were 44 percent more likely to not respond than citizens. Much of this change

occurred since 2017; the monthly unit nonresponse rate for noncitizens increased by 1.5

percentage points from 7.9 to 9.4 percent, while the unit nonresponse rate remained steady at 6.5

percent among citizens. As a consequence, the gap between noncitizens and citizens doubled

since the last quarter of 2016.

                  iii. Robustness Checks and Adjusted Trends

       38.     When looking at changes over time, it is important to remember that the

composition of a group is always shifting due to normal demographic processes. Some people

die or move away while others are born or move into the country. Additionally, people change

as they get older, go to school, and change residences. If the population changed in ways that led

to higher unit nonresponse rates, then the patterns seen in the data in Tables A4-S and A5 may be

due to these population shifts, and not because people are responding to an adverse political

climate or to the proposal to add a citizenship question to the 2020 Decennial Census.

       39.     To adjust the results for shifts in population composition, I estimated multivariate

models that test whether citizenship is related to failing to respond to the CPS while accounting

for the effects of state of residence, age, sex, education, and nonresponse on other items that are

unrelated to immigration (age and sex). I then used the models to generate predicted values and




                                                17
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 18 of 81



graphed the adjusted monthly unit nonresponse rate in Figures 7 and 8 below. In comparison to

the unadjusted estimates, the adjusted results provide a less noisy depiction of trends in

behaviors related to dropping-out of the CPS, and are better suited for judging whether

noncitizens and Hispanics changed their behaviors in response to changes in political climate or

the debate about the citizenship question in the 2020 Decennial Census rather than factors related

to the demographic composition of noncitizens and Hispanics.

       40.     Results in Figure 7 below (Table A6 in the Appendix) show that, once adjusted,

unit nonresponse rates tend to be higher for blacks than non-Hispanic whites, Asians, and

Hispanics. Adjusted unit nonresponse rates among Hispanic whites, Asians, and Hispanics tend

not to differ significantly across groups before 2017. However, these patterns changed in the

first quarter of 2018, when adjusted unit nonresponse rates among Hispanics significantly

increased above the levels seen among Asians and non-Hispanic whites.




                                               18
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 19 of 81




                                19
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 20 of 81




       41.     Figure 8 below (Table A7 in the Appendix) shows adjusted trends for noncitizens

and citizens of all racial-ethnic groups. Adjusted unit nonresponse rates for noncitizens and

citizens diverge after the start of the Trump administration. Before 2017, the lines for citizens

and noncitizens are entangled and the error bars overlap. However, by the 2nd quarter of 2017, in

the months following President Trump’s inauguration, adjusted unit nonresponse rates among

noncitizens increased significantly, rising to levels that were roughly 21 percent higher than seen

among citizens. By the first quarter of 2018, they were 30 percent higher.




                                                20
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 21 of 81




                                21
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 22 of 81




       42.     Because large shares of Hispanics and Asians are immigrants, I examined these

two groups more closely. As shown in Figures 9 and 10 below, the patterns were similar for the

two groups in that adjusted unit nonresponse rates were higher for noncitizens than for citizens

after the start of the Trump administration.     Within each of these groups, there were few

significant differences by citizenship before 2016.

       43.     However, Hispanics differed from Asians with respect to the timing of the trends.

Among Hispanic noncitizens, the adjusted unit nonresponse rate increased dramatically during

the first quarter of 2018 as seen in Figure 9 (Table A8 in the Appendix). Between the 4th quarter

of 2016 and first quarter of 2018, the adjusted unit nonresponse rate among Hispanic noncitizens

increased by 43 percent, and two-thirds of this increase occurred during the 1st quarter of 2018.

       44.     Among Asians, the adjusted unit nonresponse rate increased gradually for

noncitizens while it declined among citizens as seen in Figure 10 (Table A8 in the Appendix).

This divergence started in 2016, before the start of the Trump administration, although the gap

widened in early 2017. Another way Asians differed from Hispanics is that Asian noncitizens

did not experience a sharp increase in unit nonresponse during the first quarter of 2018.




                                                22
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 23 of 81




                                23
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 24 of 81




                                24
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 25 of 81



       45.    One important question is whether these trends in CPS nonresponse rates reflect

changes in nonresponse behavior or migration (i.e., a change of residence that results in an

existing CPS respondent not receiving or becoming unable to respond to a follow-up survey).

Therefore, in supplementary analyses shown in Figure A1 in the Appendix, I compared annual

changes in unit nonresponse due to all causes, unit nonresponse due to a household move, and

unit nonresponse for other reasons.      For both Hispanics and Asians, the trends in unit

nonresponse for “other reasons” are very similar to those shown in Figures 9 and 10. In contrast,

the trends in household moves are much flatter and statistical tests reveal no significant

differences in the trends by citizenship. This suggests that the results in terms of CPS unit

nonresponse rates described above are related to changes in individual nonresponse, and not the

result of household migration.

       46.    A related question is whether the increase in unit nonresponse among Hispanic

noncitizens may be due to increases in ICE removals of CPS respondents themselves. However,

an examination of the numbers shows that this interpretation is implausible. My supplemental

analyses show that the total percentage who dropped out of the CPS by the 8th interview

increased by about 7.6 percentage points in the last year among Hispanic noncitizens. In 2016,

there were about 12.6 million noncitizen Hispanics living in the country, so this 7.6 percent

increase corresponds with roughly 958 thousand people. This is more than ten times the number

of all interior ICE removals in 2017 (82 thousand, including all racial and ethnic groups). Thus,

the increase in CPS nonresponse among Hispanic noncitizens cannot be plausibly attributed to

removals of CPS respondents.




                                               25
       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 26 of 81



                     iv. Summary of Unit Nonresponse Data

        47.      My analysis of nonresponse for follow-up interviews of the CPS shows that unit

nonresponse rates differ significantly by race/ethnicity and citizenship status. Unit nonresponse

rates for Hispanics are about seven percentage points higher than among non-Hispanic whites,

and unit nonresponse rates for blacks are more than ten percentage points higher than non-

Hispanic whites. Put another way, Hispanics are approximately 20% more likely than non-

Hispanic whites to drop out of the CPS. Additionally, unit nonresponse rates among noncitizens

are about 6.5 percentage points higher than among citizens, or in relative terms, a difference of

about 17 percent.

        48.      Further, unit nonresponse rates increased among noncitizens in recent years,

particularly since 2017, while remaining relatively flat among citizens. These diverging trends

led the gap in unit nonresponse between noncitizens and citizens to double since the last quarter

of 2016.

        49.      Of key importance is that the results show evidence that unit nonresponse rates

increased among all noncitizens in 2017, and they sharply increased among Hispanic noncitizens

in the first quarter of 2018. The timing of the sharp increase among Hispanic noncitizens is

especially noteworthy because it coincides with the discussion of the 2020 citizenship question

in the media. Hispanic noncitizens may have felt particularly targeted by this proposed change

in the Decennial Census, perhaps because they are more likely to be undocumented than other

noncitizens2 and have been specifically targeted in speeches made by President Trump. Asian

noncitizens, on the other hand, experienced more gradual increases in unit nonresponse starting

2
  When compared with the total foreign-born population, the 2010 estimates of the unauthorized population suggest
that 55% of Mexican foreign born are unauthorized compared with 28% of Central Americans/Caribbeans, 8.5% of
Asians, and 10% of all other national origins (Hoefer, M., Rytina, N., and Baker, B.C. 2011. Estimates of the
Unauthorized Immigrant Population Residing in the United States: January 2010. Washington, DC: Department of
Homeland Security).


                                                       26
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 27 of 81



as early as 2016. It is difficult to say for certain why unit nonresponse increased earlier for

Asian noncitizens than it did for Hispanic noncitizens. Regardless, these patterns are robust to

adjustments for shifts in population composition and are unlikely to be attributable to increases

in household migration or deportations.

       50.     Overall, the CPS unit nonresponse data is consistent with the understanding that

racial and ethnic minorities are less responsive to a survey concerning a citizenship question, and

are more likely to not respond to a U.S. Census Bureau survey containing a citizenship question

than are non-Hispanic whites. The same is the case for noncitizens as compared to citizens.

Finally, the CPS unit nonresponse data is consistent with the understanding that non-citizens, and

particularly, Hispanic non-citizens, have become less responsive to a survey containing questions

concerning citizenship since the onset of the Trump administration, particularly during the first

quarter of 2018.

       B. Item Nonresponse

       51.     I next examined the likelihood that information about citizenship or place of birth

was not supplied by CPS respondents and its value was therefore imputed (i.e. “allocated”) by

the Census Bureau. I refer to such occurrences as “item nonresponse”. High rates of item

nonresponse on citizenship and place of birth questions would indicate that the citizenship

question is sensitive and would raise concerns that adding a citizenship question will not yield

accurate citizenship responses.

       52.     My analysis of item nonresponse was performed on respondents who participated

in the CPS, and therefore is selective of willing respondents. I combined nonresponse about

place of birth and citizenship because these two questions are part of the same series of questions

(both are used to create the final citizenship variable). I limited my analysis to data from the first




                                                 27
       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 28 of 81



CPS interview (month-in-sample = 1) because the citizenship and nativity questions are asked at

the first interview and are not repeated in follow-up interviews.

       53.     Unlike my analysis of unit nonresponse, I was not able to break down the results

by citizenship status. The reason is that the public data do not provide information on citizenship

status that was not supplied by the respondent. That is, if a CPS respondent returns the survey

but fails to answer the citizenship question, we have no way of knowing whether the respondent

is a citizen or not, and thus, no way to compare item nonresponse rates among citizens and non-

citizens. However, it is possible to assess how more indirect measures – race/ethnicity and

household nativity – are related to an individual’s item nonresponse on citizenship and nativity.

Household nativity is based on household composition: immigrant households are defined as

households that contain at least one foreign-born person, and U.S.-born households contain only

U.S.-born persons.

                     i.       Racial/ethnic and Household Nativity Differences in Item
                              Nonresponse

       54.     The highest item nonresponse rates occurred among groups that have large shares

of immigrants: Asians (8.8 percent) and Hispanics (6.7 percent). (See Table A9 and Figure 11

in the Appendix.) Item nonresponse was lower among blacks (4.3 percent) and non-Hispanic

whites (3.1 percent). Put another way, Asians and Hispanic CPS respondents are more than

twice as likely as non-Hispanic white CPS respondents to skip the citizenship question on the

CPS.

       55.     Item nonresponse was also more than twice as high among those who live in

immigrant households (7.6 percent) than those who live in U.S.- born households (3.1 percent) as

shown in Table A9 and Figure 12 in the Appendix.


                   ii. Change Over Time


                                                28
        Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 29 of 81



         56.      Item nonresponse increased significantly between 2013 and 2018 for Hispanics,

blacks and non-Hispanic whites as shown in the data in Table A10 and Figure 13 in the

Appendix. Of these three racial/ethnic groups, item nonresponse increased the most among

Hispanics, rising by 30 percent (from 5.9% to 7.7%) between 2013 and 2018.

         57.      Item nonresponse increased even faster among those living in immigrant

households as shown in Table A10 and Figure 14 in the Appendix.                               Among Hispanics in

immigrant households, it increased by 40 percent (from 7.5% to 10.6%) between 2013 and 2018.

Of note, much of the increase occurred after 2016. For example, among Hispanics in immigrant

households, item nonresponse increased by 1.1 percentage points in the three years between

2013 and 2016, but by 2.0 percentage points in the 1.3 years between 2016 and April 2018 (the

last month of CPS data available when I conducted the analysis for my original expert report).

                      iii. Robustness Checks and Adjusted Trends

         58.      One     possible      explanation       for   the    increase      in   item     nonresponse           on

citizenship/nativity is that item nonresponse increased for all CPS survey questions. Could this

have occurred among Hispanics, the group with the greatest increases in item nonresponse? To

answer this question, I looked at trends in item nonresponse on a somewhat sensitive question

that is completely unrelated to immigration: birthdate/age3. As shown in Figure 15 below (and

Table A11 in the Appendix), item nonresponse on age increased slightly between 2014 and 2015

but did not increase after 2015.




3
 CPS respondents are asked to report their birthdate, and if they refuse or are unable to recall their birthdate, they
are asked how old they are. This information is then used to construct the age variable in the CPS.


                                                           29
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 30 of 81




                                30
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 31 of 81



In contrast, item nonresponse on citizenship/nativity increased both between 2014 and 2015

(when item nonresponse on age also increased) and again between 2016 and 2018.            This

evidence suggests that the recent increase in item nonresponse on citizenship/nativity was

specific to the citizenship question and was not reflective of more general trends in item

nonresponse.

       59.     Another possible explanation for the trends is that they may reflect changes in

population composition. As discussed earlier, many factors influence nonresponse. To adjust

for these trends, I estimated logistic regression multivariate models that show how year and

nativity is related to item nonresponse while accounting for state of residence, age, sex,

education, and nonresponse on other items (age and sex). I used the models to generate adjusted

estimates of item nonresponse.

       60.     The trends in item nonresponse among Hispanics and blacks remained even after

making these adjustments. The adjusted patterns for all adults shown in Figure A2 below (and

also Table A13 in the Appendix) and for those in immigrant households shown in Figure A3

were nearly identical to the unadjusted findings (see also Table A13). Item nonresponse changed

slowly until about 2016, after which it increased rapidly, particularly among Hispanics in

immigrant households.




                                              31
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 32 of 81




                                32
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 33 of 81




                                33
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 34 of 81



       61.    Finally, to help interpret the trends for Hispanics, I looked more closely at when

item nonresponse increased. Figure 16 below (Table A12 in the Appendix) displays adjusted

item nonresponse rates among Hispanics by household nativity and quarter. Item nonresponse

among Hispanics in immigrant households fluctuated between about 7 and 9 percent between the

first quarter of 2013 and the last quarter of 2016. However, it jumped to 10.6 percent in the

second quarter of 2017 and reached an all-time high of 11.0 percent in the first quarter of 2018.

There was no corresponding change in item nonresponse among those in U.S.-born households.




                                               34
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 35 of 81




                                35
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 36 of 81




                   iv. Summary of Item Nonresponse Data

       62.      My analysis of patterns and trends in item nonresponse on the place of birth and

citizenship questions in the CPS show that item nonresponse is significantly higher among

Hispanics and Asians than non-Hispanic whites and blacks, and more than twice as high among

those living in immigrant households as for those in U.S.-born households.

       63.      Item nonresponse also increased in recent years, most dramatically among

Hispanics living in immigrant households. Notably, item nonresponse on nativity/citizenship

questions for this group reached its peak in the first quarter of 2018, while there was no

corresponding increase in item nonresponse on questions about age. Finally, these patterns

remained even after adjustments were made to account for shifts in population composition. In

short, results on item nonresponse suggest that Hispanics in immigrant households became less

likely to answer questions about citizenship over the last year or so.


VI.     Supplemental Item Nonresponse Analysis of Newly Available Data

       64.      After I submitted my initial expert report, additional months of CPS data that

were not available at the time I drafted my report became publicly available, enabling me to

update item nonresponse trends the second quarter of 2018. Additionally, on October 18, 2018.

The Census Bureau made public 2017 PUMS American Community Survey (ACS) data,

enabling me for the first time to analyze ACS data for a period when Trump has been in office.

             A. CPS Item-Nonresponse Through the Second Quarter of 2018

       65.      In my original report, I analyzed CPS monthly data from January 2013 through

March 2018.      In my October 23, 2018 supplemental report, I conducted an updated item

nonresponse analysis with CPS data from the second quarter of 2018 (April through June).



                                                 36
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 37 of 81



       66.      Analysis of the second quarter 2018 CPS data confirmed trend observations and

opinions in my initial report. As previously discussed, item nonresponse to citizenship changed

slowly until about 2016, after which it increased rapidly for Hispanics, particularly those in

immigrant households, reaching its peak in the first two quarters of 2018, while there was no

corresponding increase in item nonresponse on questions about age. See Table A1-S and Figures

13-S and 14-S in the Appendix.

       67.      These patterns remained even after adjustments were made to account for shifts in

population composition with respect to state of residence, age, sex, education and nonresponse

on age, sex, and month of interview. See Table A2-S and Figures A2-S and A3-S in the

Appendix. During the first half of 2018, the CPS adjusted item nonresponse rates to citizenship

questions of Hispanics (7.9 percent) and of Hispanics in immigrant households (10.5 percent)

were significantly greater than the respective rates in all of the years from 2013 to 2016.

       68.      I also conducted a difference-in-change analysis of CPS item nonresponse using

the adjusted data and found that the change in item nonresponse for Hispanics between 2016 and

June 2018 is significantly greater than the change from 2013 to 2015. This is shown in Table S1

in the Appendix.     This acceleration of the item nonresponse rate can also be seen among

Hispanics living in immigrant households, leading this group to have significantly higher item

nonresponse in 2017 and 2018 than in any year from 2013 to 2016 (see Table A2-S and Figure

14-S in the Appendix).

             B. ACS Item Nonresponse

       69.      The American Community Survey (ACS) is important because it is the most

similar to the 2020 Census with respect to its mode of data collection. Also, similar to the

decennial census, response to the ACS is mandatory by law. Dr. Abowd’s January 19, 2018




                                                 37
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 38 of 81



memorandum to Secretary Ross analyzes ACS data for 2013-2016. I conducted an analysis

based the more current 2017 ACS data, which only recently was made available to the public by

the Census Bureau on October 18, 2018.

       70.    Item nonresponse on citizenship increased significantly among Hispanics each

year from 2013-2017 as shown in Figure S1 below (and Table S3 in the Appendix). In contrast,

item nonresponse did not significantly increase after 2014 among Asians, and it did not

significantly increase after 2015 among blacks and among non-Hispanic whites. By 2017, item

nonresponse on citizenship was significantly higher among Hispanics than Asians, blacks, and

non-Hispanic whites.




                                             38
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 39 of 81




                                39
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 40 of 81




       71.     Among those in immigrant households, blacks have higher item nonresponse than

Hispanics as shown in Figure S2 below (and Table S3 in the Appendix). This differs from all

adults, among whom Hispanics have the highest nonresponse rates. However, the temporal

patterns among those living in immigrant households are similar as for all adults.            Item

nonresponse increased significantly every year from 2013 to 2017 among Hispanics as shown in

Figure S2. In contrast, item nonresponse did not significantly increase after 2014 among Asians;

it did not significantly increase after 2015 among blacks; and it did not significantly increase in

any year among non-Hispanic whites.




                                                40
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 41 of 81




                                41
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 42 of 81




       72.    I also examined how item nonresponse on citizenship compares with the other

decennial census questions that are asked in the ACS: age, sex, race, Hispanic origin, and

housing tenure (rent/own). In the 2017 ACS, for all four racial/ethnic groups, item nonresponse

rates on citizenship was significantly higher than any other decennial census item as shown in

Figure S3 and Table S4 in the Appendix.

       73.    Additionally, I examined trends in item nonresponse on all decennial census

questions that also are on the ACS among Hispanics to assess whether the increase in

nonresponse on the citizenship question is part of a broader pattern of increasing nonresponse.

My analysis shows that this question is different from the other decennial census questions. The

percentage point change in item nonresponse on the citizenship question increased since 2013

more than it did for the other questions, as shown in Figure S4 below (and Table S5 in the

Appendix).




                                              42
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 43 of 81




                                43
       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 44 of 81




       74.     Finally, I conducted a difference-in-change analysis of ACS item nonresponse on

citizenship shown in Table S6 in the Appendix. Item nonresponse increased more for Hispanics

as a whole as well as for Hispanics in immigrant household between 2015 and 2017 than in the

earlier 2013 to 2015 time period.

       75.     In sum, the item nonresponse trends I identified in my analysis of the ACS data

are consistent with the findings of my analysis of the CPS data.

VII.   Conclusion

       76.     In sum, it is my opinion to a strong degree of professional certainty that the

overall patterns of unit and item nonresponse seen recently in CPS and ACS surveys are

consistent with the understanding that response to Census Bureau surveys has changed for the

worse among Hispanics, particularly those in immigrant households. The timing of the change

suggests that it is linked to changes in the political and/or policy climate, including the proposal

to add the citizenship question to the 2020 Decennial Census. The unit nonresponse data is

consistent with the understanding that adding a citizenship question to the Census will reduce

nonresponse rates among racial minorities (in particular Hispanics) as compared to non-Hispanic

whites, and among noncitizens as compared to citizens. Moreover, the item nonresponse rate

estimates raise concerns that adding a citizenship question will not yield accurate citizenship

responses for a substantial percentage of certain groups, including Hispanics, Asians, and people

living in a household with at least one immigrant.




                                                44
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 45 of 81




I declare under penalty of perjury that the foregoing is true and correct.



Dated:         October 26, 2018


               State College, Pennsylvania
                                                      ___________________________________
                                                      Jennifer Van Hook




                                                 45
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 46 of 81



               Appendix A: Supplemental Tables and Figures
                                                                                          Page
Table A1     Sample Sizes in Current Population Survey and American            --------    48
             Community Survey
Table A2     Month and year of attempted CPS interviews by year of first       --------    49
             interview
Table A3     Percentage Unit Nonresponse by 8th CPS Interview, by              --------    50
             Race/Ethnicity and Citizenship (estimates for Figures 3 and 4)
Figure 5-S   Monthly Unit Nonresponse Rate in CPS, by Race/ethnicity and       --------    51
             Quarter
Table A4-S   Monthly Unit Nonresponse Rate in CPS, by Race/ethnicity and       --------    52
             Quarter (estimates for Figure 5-S)
Figure 6     Monthly Unit Nonresponse Rate in CPS, by Citizenship and          --------    53
             Quarter
Table A5     Monthly Unit Nonresponse Rate in CPS, by Citizenship and          --------    54
             Quarter (estimates for Figure 6)
Table A6     Adjusted Monthly Unit Nonresponse Rate in CPS, by                 --------    55
             Race/ethnicity and Quarter (estimates for Figure 7)
Table A7     Adjusted Monthly Unit Nonresponse Rate in CPS, by Citizenship     --------    56
             and Quarter (estimates for Figure 8)
Table A8     Adjusted Monthly Unit Nonresponse Rate in CPS among               --------    57
             Hispanics and Asians, by Citizenship and Quarter (estimates for
             Figures 9 and 10)
Figure 11    Percentage Item Non-response on Citizenship/Nativity Questions    --------    58
             in CPS, by Race/Ethnicity
Figure 12    Percentage Item Non-response on Citizenship/Nativity Questions    --------    59
             in CPS, by Household Nativity
Table A9     Percentage Item Nonresponse on Citizenship/Nativity in the CPS, --------      60
             by Race/Ethnicity and Household Nativity (estimates for Figures
             11 and 12)
Figure 13    Percentage Item Non-Response on Citizenship or Place of Birth in --------     61
             the CPS by Race/Ethnicity and Year, 2013-2018
Figure 14    Percentage Item Non-Response on Citizenship or Place of Birth in --------     62
             the CPS by Race/Ethnicity and Year, Among Those in Immigrant
             Households, 2013-2018
Table A10    Item Nonresponse on Citizenship/Nativity in CPS, by              --------     63
             Race/ethnicity, Household Nativity, and Year (estimates for
             Figures 13 and 14)
Table A11     Item Nonresponse on Citizenship/Nativity and Age in CPS Among -------        64
             Hispanics in Immigrant Households (estimates for Figure 15)


                                           46
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 47 of 81



Table A12     Adjusted Item Nonresponse on Citizenship/Nativity among        --------       65
              Hispanics, by Household Nativity and Quarter (estimates for
              Figure 16)
Table A13.    Adjusted Item Nonresponse on Citizenship/Nativity in CPS, by   --------       66
              Race/ethnicity, Household Nativity, and Year (estimates for
              Figures A2 and A3)
Figure A1     Adjusted Percentage Dropped-out by the 8th wave of the CPS, by --------       67
              Race/ethnicity, Citizenship, and Year of First CPS Interview
Table 1-S     Sample Sizes in Current Population Survey                          --------   68
Figure 13-S   Percentage Item Non-Response on Citizenship or Place of Birth in --------     69
              the CPS by Race/Ethnicity and Year, 2013-2018
Figure 14-S   Percentage Item Non-Response on Citizenship or Place of Birth in --------     70
              the CPS by Race/Ethnicity and Year, Among Those in Immigrant
              Households, 2013-2018
Table A1-S    Item Nonresponse on Citizenship/Nativity in CPS, by              --------     71
              Race/ethnicity, Household Nativity, and Year (estimates for
              Figures 13-S and 14-S)
Figure A2-S   Adjusted Percentage Item Non-Response on Citizenship or Place --------        72
              of Birth in the CPS by Race/Ethnicity and Year, 2013-2018
Figure A3-S   Adjusted Percentage Item Non-Response on Citizenship/Place of      --------   73
              Birth in the CPS by Race/Ethnicity and Year, Among Those in
              Immigrant Households, 2013-2018

Table A2-S    Adjusted Item Nonresponse on Citizenship/Nativity in CPS, by       --------   74
              Race/ethnicity, Household Nativity, and Year (estimates for
              Figures A2-S and A3-S)
Table S1      Change in Item Nonresponse on Citizenship or Place of Birth        --------   75
              (adjusted CPS data)
Table S2      Number of Cases in the American Community Survey, Adults age --------         76
              18+ 2013-2017
Table S3      Item Nonresponse on Citizenship in ACS, by Race/ethnicity,         --------   77
              Household Nativity, and Year (estimates for Figures S1 and S2)
Figure S3     Item Non-Response on Decennial Census Items, by Race/Ethnicity, --------      78
              Among Adults Age 18+ in the 2017 ACS
Table S4      Percentage Item Non-Response on Proposed Decennial Census      --------       79
              Items, by Race/Ethnicity, Among Adults Age 18+ in the 2017 ACS
              (estimates for Figure S3)

Table S5      Percentage Point Change Since 2013 in Item Nonresponse for        --------    80
              Decennial Census Items, Hispanic Adults (Estimates for Figure S4)
Table S6      Change in Item Nonresponse on Citizenship in the ACS                -------   81



                                            47
      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 48 of 81




Table A1. Sample Sizes in Current Population Survey

               All            Hispanic           Asian       Black       NH-White
Adults Age 18+
  2013        144,555           17,687        7,327        13,957        105,584
  2014        146,035           17,867        7,133        14,575        106,460
  2015        142,873           17,745        7,200        14,840        103,088
  2016        142,718           17,955        7,456        14,489        102,818
  2017        137,423           17,237        7,280        13,816         99,090
  2018*         45,072           5,929        2,247         4,388         32,508
  Total       758,676           94,420       38,643        76,065        549,548
Adults Age 18+ in Immigrant
Households
  2013          27,748          10,970        5,971         2,079          8,728
  2014          27,949          11,083        5,810         2,020          9,036
  2015          27,538          11,019        5,823         2,074          8,622
  2016          27,396          10,968        6,082         2,031          8,315
  2017          26,650          10,578        5,917         1,984          8,171
  2018*          9,002           3,701        1,848           643          2,810
  Total       146,283           58,319       31,451        10,831         45,682


Samples: Monthly CPS (Jan-Dec, 2013-2018) (Flood et al, 2018), month-in-sample 1,
adults age 18+, excluding non-Hispanics identifying as "other" race.
*2018 data includes only January, February, March, and April




                                            48
                       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 49 of 81



Table A2. Month and Year of Attempted CPS Interviews by Year of First Interview
Year first                                                Month-in-sample
interviewed        1              2              3            4               5         6           7          8
                 9/2014 –      10/2014 –      11/2014 –    12/2014 –      9/2015 –   10/2015 –   11/2015    12/2015 –
2014
                 12/2014        1/2015         2/2015       3/2015        12/2015     1/2016     – 2/2016    3/2016

                 1/2015 –       2/2015 –       3/2015 –     4/2015 –      1/2016 –   2/2016 –    3/2016 –   4/2016 –
2015
                 12/2015         1/2016         2/2016       3/2016       12/2016     1/2017      2/2017     3/2017

                 1/2016 –       2/2016 –       3/2016 –     4/2016 –      1/2017 –   2/2017 –    3/2017 –   4/2017 –
2016
                 12/2016         1/2017         2/2017       3/2017       12/2017     1/2018      2/2018     3/2018

                 1/2017 –       2/2017 –       3/2017 –     4/2017 –      1/2018 –   2/2017 –    3/2017 –
2017                                                                                                         4/2018
                 12/2017         1/2018         2/2018       3/2018        4/2018     4/2018      4/2018




                                                             49
                           Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 50 of 81




Table A3. Percentage Unit Nonresponse by 8th CPS Interview, by Race/Ethnicity and Citizenship
                                  Estimates for Figure 3            Estimates for Figure 4
                           Hispanic Asian Black NH-White           Citizens Non-citizens
Percentage                   42.4     39.4 46.3          35.4        37.5          44.0
95% CI, lower-bound          41.9     38.7 45.8          35.3        37.4          43.4
95% CI, upper-bound          42.9     40.1 46.8          35.6        37.7          44.7


CI = confidence interval




                                                              50
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 51 of 81




                                51
                       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 52 of 81




Table A4-S. Monthly Unit Nonresponse Rate in CPS, by Race/ethnicity and Quarter (estimates for Figure 5-S)
                  Hispanic                       Asian                           Black                          NH-White
                     lower-   upper-                lower-   upper-               lower-   upper-                lower-    upper-
          Percent    bound    bound       Percent   bound    bound      Percent   bound    bound      Percent    bound     bound
2014, 3rd   8.3        6.8     9.8          6.0       3.8     8.1         9.4       7.5     11.3        5.7        5.1      6.3
2014, 4th   7.3        6.8     7.8          6.6       5.7     7.5         7.6       7.0      8.3        5.9        5.7      6.2
2015, 1st   7.8        7.2     8.3          6.9       6.1     7.7         8.5       7.9      9.1        6.4        6.2      6.6
2015, 2nd   7.8        7.3     8.4          6.6       5.8     7.4         8.7       8.1      9.4        6.7        6.5      6.9
2015, 3rd   7.8        7.4     8.2          7.4       6.7     8.0         9.1       8.6      9.7        7.2        7.1      7.4
2015, 4th   7.9        7.6     8.3          7.0       6.4     7.5         9.3       8.8      9.7        6.2        6.1      6.4
2016, 1st   7.8        7.4     8.1          7.6       7.0     8.2         8.9       8.5      9.4        6.6        6.4      6.7
2016, 2nd   7.1        6.7     7.4          7.1       6.5     7.6         8.4       8.0      8.9        6.0        5.8      6.1
2016, 3rd   6.9        6.6     7.3          7.0       6.5     7.6         8.9       8.5      9.4        6.0        5.9      6.1
2016, 4th   7.7        7.3     8.0          7.3       6.8     7.9         9.1       8.6      9.5        5.9        5.7      6.0
2017, 1st   8.2        7.8     8.6          7.4       6.8     8.0         8.8       8.3      9.3        6.1        5.9      6.2
2017, 2nd   7.7        7.3     8.2          7.3       6.6     8.0         7.8       7.2      8.3        5.8        5.6      5.9
2017, 3rd   7.7        7.2     8.1          5.8       5.1     6.4         7.5       6.9      8.0        5.9        5.8      6.1
2017, 4th   7.5        7.0     8.0          6.6       5.9     7.2         7.8       7.2      8.3        6.0        5.9      6.2
2018, 1st   8.6        7.9     9.3          6.3       5.4     7.2         9.2       8.3     10.1        6.1        5.8      6.3




                                                              52
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 53 of 81




                                53
     Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 54 of 81




Table A5. Monthly Unit Nonresponse Rate in CPS, by Citizenship and Quarter (estimates for
Figure 6)
                           Citizens                               Noncitizens
                           lower-        upper-                     lower-        upper-
 Quarter       Percent     bound         bound         Percent      bound         bound
2014, 3rd Q      6.5         5.9          7.0            7.8          5.8           9.7
2014, 4th Q      6.3         6.1          6.5            7.1          6.3           7.8
2015, 1st Q      6.8         6.6          7.0            7.9          7.2           8.7
2015, 2nd Q      7.0         6.8          7.2            7.8          7.1           8.5
2015, 3rd Q      7.5         7.3          7.7            8.1          7.5           8.6
2015, 4th Q      6.8         6.7          6.9            7.8          7.3           8.3
2016, 1st Q      7.0         6.8          7.1            8.3          7.8           8.8
2016, 2nd Q      6.4         6.3          6.6            7.2          6.7           7.6
2016, 3rd Q      6.4         6.3          6.6            7.5          7.1           8.0
2016, 4th Q      6.5         6.4          6.6            7.9          7.4           8.4
2017, 1st Q      6.6         6.5          6.8            8.4          7.8           8.9
2017, 2nd Q      6.2         6.1          6.4            8.4          7.8           9.1
2017, 3rd Q      6.2         6.0          6.4            8.3          7.6           9.0
2017, 4th Q      6.3         6.2          6.5            8.5          7.8           9.2
2018, 1st Q      6.6         6.3          6.8            9.4          8.5          10.4

Lower-bound = lower-bound 95% confidence interval; upper-bound = upper-bound 95%
confidence interval




                                           54
                       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 55 of 81



 Table A6. Adjusted Monthly Unit Nonresponse Rate in CPS, by Race/ethnicity and Quarter (estimates for Figure 7)
                      Hispanic                        Asian                         Black                        NH-White

  Quarter        %      lower    upper         %      lower     upper        %      lower     upper        %     lower upper
 2014, 3rd       7.2      5.9     8.5          5.8      3.8      7.9         8.7      7.0      10.4        5.9     5.4  6.5
 2014, 4th       6.4      5.9     6.9          6.4      5.6      7.3         7.2      6.6      7.8         6.2     6.0  6.4
 2015, 1st       6.8      6.3     7.3          6.7      5.9      7.5         7.9      7.4      8.5         6.6     6.4  6.9
 2015, 2nd       6.8      6.4     7.3          6.4      5.6      7.2         8.3      7.7      8.9         6.9     6.7  7.2
 2015, 3rd       6.8      6.4     7.2          7.2      6.6      7.9         8.7      8.2      9.2         7.5     7.4  7.7
 2015, 4th       7.0      6.7     7.3          6.7      6.2      7.3         8.7      8.3      9.2         6.5     6.4  6.7
 2016, 1st       6.8      6.5     7.1          7.3      6.8      7.9         8.5      8.1      8.9         6.8     6.7  7.0
 2016, 2nd       6.2      5.9     6.5          6.8      6.3      7.4         8.0      7.6      8.5         6.3     6.1  6.4
 2016, 3rd       6.1      5.8     6.4          6.8      6.3      7.4         8.5      8.0      8.9         6.3     6.1  6.4
 2016, 4th       6.7      6.4     7.0          7.1      6.6      7.6         8.6      8.2      9.1         6.1     6.0  6.3
 2017, 1st       7.2      6.9     7.6          7.1      6.6      7.7         8.3      7.9      8.8         6.4     6.2  6.5
 2017, 2nd       6.8      6.4     7.2          7.1      6.4      7.8         7.5      7.0      8.1         6.1     5.9  6.3
 2017, 3rd       6.7      6.3     7.1          5.6      5.0      6.2         7.1      6.6      7.7         6.2     6.1  6.4
 2017, 4th       6.6      6.2     7.0          6.3      5.7      6.9         7.4      6.9      8.0         6.3     6.2  6.5
 2018, 1st       7.7      7.1     8.3          5.9      5.1      6.8         8.8      7.9      9.6         6.4     6.1  6.6

Lower-bound = lower-bound 95% confidence interval; upper-bound = upper-bound 95% confidence interval




                                                              55
     Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 56 of 81




Table A7. Adjusted Monthly Unit Nonresponse Rate in CPS, by Citizenship and Quarter
          (estimates for Figure 8)
                            Citizens                             Noncitizens

 Quarter    Percent lower-bound upper-bound          Percent lower-bound upper-bound
2014, 3rd Q   6.4       5.9         7.0                7.1       5.3         8.9
2014, 4th Q   6.3       6.1         6.5                6.5       5.8         7.1
2015, 1st Q   6.8       6.6         7.0                7.2       6.5         7.8
2015, 2nd Q   7.0       6.8         7.2                7.1       6.4         7.7
2015, 3rd Q   7.5       7.4         7.7                7.3       6.8         7.9
2015, 4th Q   6.9       6.7         7.0                7.0       6.6         7.5
2016, 1st Q   7.0       6.9         7.1                7.4       7.0         7.9
2016, 2nd Q   6.5       6.4         6.6                6.5       6.1         6.9
2016, 3rd Q   6.5       6.4         6.6                6.8       6.4         7.3
2016, 4th Q   6.5       6.4         6.7                7.1       6.6         7.5
2017, 1st Q   6.7       6.6         6.8                7.6       7.1         8.1
2017, 2nd Q   6.3       6.2         6.5                7.7       7.1         8.3
2017, 3rd Q   6.3       6.1         6.4                7.5       6.9         8.1
2017, 4th Q   6.4       6.2         6.6                7.7       7.1         8.3
2018, 1st Q   6.7       6.4         6.9                8.7       7.8         9.6

Lower-bound = lower-bound 95% confidence interval; upper-bound = upper-bound 95%
confidence interval




                                           56
                       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 57 of 81




 Table A8. Adjusted Monthly Unit Nonresponse Rate in CPS among Hispanics and Asians, by Citizenship and Quarter
                       Hispanics (Estimates for Figure 9)                        Asians (Estimates for Figure 10)
                     Citizens                    Noncitizens                  Citizens                     Noncitizens
                       lower-   upper-               lower-   upper-             lower-   upper-                 lower-   upper-
 Quarter     Percent   bound    bound      Percent   bound    bound    Percent   bound    bound        Percent   bound    bound
 2014, 3rd Q   8.3       6.4     10.1        9.0       6.3     11.8      6.5       3.8     9.2           5.1       1.7      8.6
 2014, 4th Q   7.5       6.8     8.2         7.6       6.6      8.7      6.5       5.4     7.6           7.3       5.7      9.0
 2015, 1st Q   7.7       7.0     8.3         8.7       7.7      9.8      7.3       6.3     8.4           6.5       5.2      7.9
 2015, 2nd Q   8.1       7.4     8.8         7.9       7.0      8.9      6.6       5.6     7.7           6.8       5.4      8.3
 2015, 3rd Q   8.1       7.5     8.6         7.5       6.8      8.2      7.4       6.6     8.2           7.9       6.6      9.1
 2015, 4th Q   8.1       7.7     8.5         7.8       7.2      8.4      6.4       5.8     7.0           8.4       7.4      9.5
 2016, 1st Q   7.5       7.1     7.9         8.4       7.7      9.1      7.4       6.8     8.1           8.0       7.0      9.0
 2016, 2nd Q   7.3       6.8     7.7         6.8       6.2      7.4      6.3       5.6     6.9           8.8       7.8      9.9
 2016, 3rd Q   6.9       6.5     7.3         7.1       6.5      7.7      6.5       5.9     7.1           8.3       7.3      9.4
 2016, 4th Q   7.9       7.5     8.3         7.3       6.7      7.9      6.7       6.1     7.3           8.8       7.7      9.9
 2017, 1st Q   8.4       7.9     8.8         7.9       7.2      8.6      6.8       6.1     7.4           8.6       7.5      9.6
 2017, 2nd Q   7.5       6.9     8.0         8.2       7.4      9.1      6.3       5.5     7.1           9.5       8.1     10.9
 2017, 3rd Q   7.3       6.8     7.8         8.1       7.2      8.9      4.6       3.9     5.3           8.4       7.0      9.9
 2017, 4th Q   7.1       6.5     7.6         8.2       7.3      9.1      5.6       4.9     6.3           8.6       7.2     10.0
 2018, 1st Q   7.8       7.0     8.6        10.4       9.1     11.8      5.7       4.6     6.7           6.9       5.3      8.5

Lower-bound = lower-bound 95% confidence interval; upper-bound = upper-bound 95% confidence interval




                                                              57
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 58 of 81




                                58
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 59 of 81




                                59
                           Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 60 of 81




 Table A9. Percentage Item Nonresponse on Citizenship/Nativity in the CPS, by Race/Ethnicity and Household Nativity
                                     Estimates for Figure 11                         Estimates for Figure 12
                             Hispanic    Asian     Black     NH-White            Immigrant HHs        U.S-born HHs

 Percentage                         6.7      8.8      4.3            3.1                    7.6                 3.1
 95% CI, lower-bound                6.5      8.5      4.1            3.1                    7.5                 3.1
 95% CI, upper-bound                6.9      9.1      4.4            3.1                    7.8                 3.1
CI = confidence interval




                                                              60
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 61 of 81




                                61
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 62 of 81




                                62
                         Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 63 of 81



 Table A10. Item Nonresponse on Citizenship/Nativity in CPS, by Race/ethnicity, Household Nativity, and Year
                 Hispanic                         Asian                           Black                          NH-White
                    lower-    upper-               lower-   upper-                lower-   upper-                 lower-    upper-
         Percent    bound     bound      Percent   bound    bound       Percent   bound    bound       Percent    bound     bound

 All Adults (Estimates for Figure 13)
 2013       5.9       5.5       6.2        8.5       7.8      9.1         3.8      3.4       4.1         3.1        3.0      3.2
 2014       6.1       5.7       6.4        8.4       7.8      9.1         4.2      3.9       4.5         2.8        2.7      2.9
 2015       7.1       6.7       7.4        9.1       8.4      9.7         4.5      4.1       4.8         3.1        3.0      3.2
 2016       6.6       6.2       6.9        8.4       7.8      9.1         4.4      4.1       4.8         3.1        3.0      3.2
 2017       7.4       7.0       7.8        9.7       9.0     10.3         4.4      4.0       4.7         3.3        3.2      3.4
 2018*      7.7       7.0       8.4        8.0       6.8      9.1         4.9      4.3       5.6         3.4        3.2      3.6
 Adults in immigrant households (Estimates for Figure 14)
 2013        7.5     7.0      8.0           5.2      4.6      5.8         8.4      7.2      9.6          7.2        6.7      7.7
 2014        7.7     7.3      8.2           4.8      4.2      5.3        10.4      9.1      11.7         6.7        6.2      7.2
 2015        8.9     8.4      9.4           4.8      4.2      5.3        10.1      8.8      11.4         6.6        6.1      7.1
 2016        8.6     8.1      9.1           5.1      4.5      5.6        11.1      9.7      12.4         7.2        6.6      7.7
 2017        9.7     9.1      10.3          5.5      4.9      6.1        11.3      9.9      12.7         7.6        7.0      8.1
 2018*      10.6     9.6      11.6          5.1      4.1      6.1         8.9      6.7      11.1         8.6        7.5      9.6


Lower-bound = lower-bound 95% confidence interval; upper-bound = upper-bound 95% confidence interval
*2018 data includes only January, February, March, and April




                                                               63
     Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 64 of 81




Table A11. Item Nonresponse on Citizenship/Nativity and Age in CPS Among Hispanics in
Immigrant Households (Estimates for Figure 15)
                Citizenship/Place of Birth                           Age
                                                                   lower-      upper-
 Year      Percent lower-bound upper-bound            Percent      bound       bound

2013         7.5         7.1           7.9             5.0         4.7             5.4
2014         7.7         7.4           8.1             4.9         4.5             5.2
2015         8.9         8.5           9.3             6.1         5.7             6.4
2016         8.6         8.2           9.0             5.7         5.4             6.1
2017         9.7         9.3           10.2            5.6         5.2             5.9
2018*        10.6        9.9           11.4            5.7         5.1             6.2


Lower-bound = lower-bound 95% confidence interval; upper-bound = upper-bound 95%
confidence interval
*2018 data includes only January, February, March, and April




                                          64
     Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 65 of 81




Table A12. Adjusted Item Nonresponse on Citizenship/Nativity among Hispanics, by
           Household Nativity and Quarter (estimates for Figure 16)
                  U.S.-born Households                     Immigrant Households

 Quarter    Percent lower-bound upper-bound        Percent lower-bound upper-bound

2013, 1st     3.5        2.6          4.5            7.3        6.3            8.3
2013, 2nd     3.6        2.7          4.6            8.4        7.3            9.4
2013, 3rd     3.1        2.2          4.0            7.3        6.2            8.3
2013, 4th     3.0        2.2          3.8            8.3        7.3            9.3
2014, 1st     3.2        2.2          4.1            7.7        6.8            8.7
2014, 2nd     3.0        2.0          4.0            7.2        6.2            8.1
2014, 3rd     3.4        2.5          4.2            8.7        7.7            9.8
2014, 4th     4.2        3.2          5.2            8.2        7.1            9.2
2015, 1st     3.6        2.7          4.5            8.2        7.2            9.2
2015, 2nd     3.3        2.4          4.2            9.3        8.2           10.5
2015, 3rd     3.9        3.0          4.9            8.4        7.4            9.4
2015, 4th     3.8        2.9          4.8            9.1        8.0           10.2
2016, 1st     3.3        2.4          4.2            8.9        7.7           10.0
2016, 2nd     2.7        1.9          3.5            9.2        8.1           10.3
2016, 3rd     3.2        2.3          4.1            8.4        7.4            9.5
2016, 4th     3.4        2.4          4.3            7.5        6.5            8.5
2017, 1st     3.1        2.2          4.0            9.0        7.8           10.1
2017, 2nd     3.6        2.7          4.5           10.5        9.3           11.7
2017, 3rd     3.3        2.4          4.1           10.2        9.0           11.3
2017, 4th     3.1        2.2          4.0            8.8        7.6            9.9
2018, 1st     2.9        2.0          3.8           10.9        9.7           12.1

Lower-bound = lower-bound 95% confidence interval; upper-bound = upper-bound 95%
confidence interval.




                                            65
                         Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 66 of 81




 Table A13-S. Adjusted Item Nonresponse on Citizenship/Nativity in CPS, by Race/ethnicity, Household Nativity, and Year
                 Hispanic                         Asian                           Black                        NH-White
                    lower-    upper-               lower-   upper-               lower-   upper-                 lower-   upper-
         Percent    bound     bound      Percent   bound    bound      Percent   bound    bound        Percent   bound    bound

 All Adults (Estimates for Figure A2)
 2013       6.1          5.8       6.5     8.7       8.1     9.4         3.8      3.5      4.2           3.1      3.0      3.2
 2014       6.3          5.9       6.6     8.5       7.9     9.2         4.3      3.9      4.6           2.9      2.8      3.0
 2015       6.8          6.4       7.2     9.0       8.4     9.7         4.4      4.0      4.7           3.1      3.0      3.2
 2016       6.5          6.1       6.9     8.7       8.1     9.3         4.5      4.1      4.9           3.2      3.0      3.3
 2017       7.3          6.9       7.7     9.1       8.4     9.7         4.2      3.8      4.5           3.2      3.1      3.3
 2018*      7.9          7.1       8.7     8.2       7.1     9.4         5.1      4.3      5.8           3.3      3.0      3.5
 Adults in immigrant households (Estimates for Figure A3)
 2013        7.8       7.3       8.3        5.3       4.7    5.9         8.6      7.3      9.8           7.1      6.5      7.7
 2014        7.9       7.4       8.4        4.8       4.2    5.4        10.7      9.3      12.1          6.8      6.3      7.4
 2015        8.7       8.2       9.2        4.7       4.1    5.3        10.2      8.9      11.6          6.7      6.1      7.2
 2016        8.4       7.9       9.0        5.1       4.5    5.7        11.0      9.6      12.4          7.2      6.6      7.7
 2017        9.6       9.0      10.1        5.5       4.9    6.1        11.1      9.7      12.5          7.4      6.8      8.0
 2018*      10.9       9.7      12.0        4.8       3.7    5.9        10.3      7.5      13.1          8.7      7.5      9.9


Lower-bound = lower-bound 95% confidence interval; upper-bound = upper-bound 95% confidence interval
*2018 data includes only January, February, March, and April




                                                              66
     Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 67 of 81




                        HISPANICS                                                                                               ASIANS
Panel A. All Types of Drop-out
                   U.S.-born        Naturalized Citizens       Noncitizens                               U.S.-born         Naturalized Citizens       Noncitizens

60                                                                                       60

55                                                                                       55
                                                                         49.8
50                                                                                       50
                                                                                                                                             45.4
                                                                                                44.1                   44.3                                         43.8
45        43.2                   42.7                                                    45
                                                      42.2

40                                                                                       40
          41.6                                                           41.7
                                 40.2                 39.4
35                                                                                       35     36.8                   37.0
                                                                                                                                             34.7                          32.6
30                                                                                       30
        J AN-1 4               J AN-1 5             J AN-1 6           J A N -1 7             J AN-1 4               J AN-1 5              J AN-1 6           J AN-1 7



Panel B. Drop-out Due to a Houseold Move
                   U.S.-born        Naturalized Citizens       Noncitizens                               U.S.-born         Naturalized Citizens       Noncitizens

40                                                                                       40

35                                                                                       35

30                                                                                       30

25                                                                                       25     21.7                                                                21.7
                                                                                                                       19.6                  19.9
20                                                                           17.4        20
          16.4                   16.5
                                                      14.9                                                             19.6                                                16.7
15                                                                                       15     18.5                                         17.9
          15.5                                        15.5                   16.0
                                 14.9
10                                                                                       10
        J AN-1 4               JAN-1 5              J AN-1 6           J AN-1 7               J AN-1 4               JAN-1 5               J AN-1 6            JAN-1 7



Panel C. Drop-out Due to Individual Nonresponse
                   U.S.-born        Naturalized Citizens       Noncitizens                               U.S.-born         Naturalized Citizens       Noncitizens

40                                                                                       40

35                                                                       32.3            35

30        26.8                                        27.3                               30
                                 26.1                                                                                                        25.6
                                                                                                                       24.7
25                                                                                       25     22.4                                                                22.1
          26.1                   25.4                                    25.7
                                                      24.0
20                                                                                       20

15                                                                                       15     18.3                                                                       16.0
                                                                                                                       17.4                  16.8

10                                                                                       10
        J AN-1 4               J AN-1 5             J AN-1 6           J A N -1 7             J AN-1 4               J AN-1 5              J AN-1 6           J AN-1 7


 Figure A1. Adjusted Percentage Dropped-out by the 8th wave of the CPS, by Race/ethnicity, Citizenship, and
                                       Year of First CPS Interview
Sample: Monthly CPS 2014-2017 (Flood et al, 2018), adults age 18+ who were first interviewed between Sept 2014 and Jan 2017 , excluding
non-Hispanics identifying as "other" race.




                                                                                    67
       Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 68 of 81




Table 1-S. Sample Sizes in Current Population Survey

                   All            Hispanic               Asian            Black         NH-White
Adults Age 18+
  2013        144,555                 17,687            7,327           13,957          105,584
  2014        146,035                 17,867            7,133           14,575          106,460
  2015        142,873                 17,745            7,200           14,840          103,088
  2016        142,718                 17,955            7,456           14,489          102,818
  2017        137,423                 17,237            7,280           13,816           99,090
  2018*        67,321                  8,889            3,478            6,568           48,386
  Total       780,925                 97,380           39,874           78,245          565,426

Adults Age 18+ in Immigrant Households
  2013          27,748        10,970                    5,971            2,079             8,728
  2014          27,949        11,083                    5,810            2,020             9,036
  2015          27,538        11,019                    5,823            2,074             8,622
  2016          27,396        10,968                    6,082            2,031             8,315
  2017          26,650        10,578                    5,917            1,984             8,171
  2018*         13,421         5,490                    2,848              971             4,112
  Total       150,702         60,108                   32,451           11,159            46,984


Sample: Monthly CPS 2013-2018 (Flood et al, 2018), adults age 18+ who were first interviewed
between Jan 2013 and June 2018, excluding non-Hispanics identifying as "other" race; month-in-sample
1 only.
*2018 data includes only January through June




                                                      68
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 69 of 81




                                69
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 70 of 81




                                70
                         Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 71 of 81



Table A1-S. Item Nonresponse on Citizenship/Nativity in CPS, by Race/ethnicity, Household Nativity, and Year
                    Hispanic                         Asian                          Black                          NH-White
                       lower-    upper-               lower-   upper-               lower-   upper-                 lower-    upper-
             Percent   bound     bound      Percent   bound    bound      Percent   bound    bound       Percent    bound     bound

All Adults (Estimates for Figure 13-S)
2013            5.9       5.5      6.2        8.5      7.8      9.1         3.8      3.4       4.1         3.1       3.0       3.2
2014            6.1       5.7      6.4        8.4      7.8      9.1         4.2      3.9       4.5         2.8       2.7       2.9
2015            7.1       6.7      7.4        9.1      8.4      9.7         4.5      4.1       4.8         3.1       3.0       3.2
2016            6.6       6.2      6.9        8.4      7.8      9.1         4.4      4.1       4.8         3.1       3.0       3.2
2017            7.4       7.0      7.8        9.7      9.0      10.3        4.4      4.0       4.7         3.3       3.2       3.4
2018*           8.1       7.5      8.6        8.8      7.9      9.8         5.3      4.8       5.9         3.3       3.2       3.5

Adults in immigrant households (Estimates for Figure 14-S)
2013           7.5      7.0       8.0         5.2       4.6     5.8        8.4       7.2      9.6          7.2       6.7       7.7
2014           7.7      7.3       8.2         4.8       4.2     5.3        10.4      9.1      11.7         6.7       6.2       7.2
2015           8.9      8.4       9.4         4.8       4.2     5.3        10.1      8.8      11.4         6.6       6.1       7.1
2016           8.6      8.1       9.1         5.1       4.5     5.6        11.1      9.7      12.4         7.2       6.6       7.7
2017           9.7      9.1      10.3         5.5       4.9     6.1        11.3      9.9      12.7         7.6       7.0       8.1
2018*         10.8      10.0     11.6          5.4      4.5     6.2        9.6       7.7      11.4         8.2       7.3       9.0

*Jan-June 2018




                                                               71
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 72 of 81




                                72
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 73 of 81




                                73
                         Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 74 of 81


Table A2-S. Adjusted Item Nonresponse on Citizenship/Nativity in CPS, by Race/ethnicity, Household Nativity, and Year
                    Hispanic                        Asian                           Black                        NH-White
                       lower-    upper-              lower-   upper-               lower-   upper-               lower-     upper-
             Percent   bound     bound     Percent   bound    bound      Percent   bound    bound      Percent   bound      bound

All Adults (Estimates for Figure A2-S)
2013            6.2       5.8      6.5       8.8       8.1     9.5         3.8      3.5      4.2         3.1      3.0        3.2
2014            6.3       5.9      6.7       8.6       7.9     9.2         4.3      3.9      4.6         2.9      2.8        3.0
2015            6.9       6.5      7.2       9.1       8.4     9.7         4.4      4.0      4.8         3.1      3.0        3.2
2016            6.5       6.1      6.9       8.8       8.1     9.4         4.5      4.2      4.9         3.2      3.1        3.3
2017            7.3       6.9      7.7       9.1       8.5     9.8         4.2      3.9      4.6         3.2      3.1        3.4
2018*           7.9       7.3      8.5       8.5       7.6     9.5         5.2      4.6      5.8         3.2      3.0        3.3
Adults in immigrant households (Estimates for Figure A3-S)
2013           7.8      7.3       8.3         5.3      4.7     6.0        8.6       7.3      9.8         7.1      6.6        7.7
2014           8.0      7.5       8.5         4.9      4.3     5.5        10.7      9.3      12.2        6.9      6.3        7.4
2015           8.8      8.2       9.3         4.7      4.1     5.3        10.3      8.9      11.6        6.7      6.1        7.2
2016           8.5      7.9       9.0         5.1      4.5     5.7        11.1      9.7      12.4        7.2      6.6        7.8
2017           9.6      9.0      10.2         5.5      4.9     6.1        11.2      9.8      12.6        7.4      6.8        8.0
2018*         10.5      9.6      11.3         5.1      4.2     6.0        10.0      7.8      12.2        8.1      7.2        9.0

*Jan-June 2018




                                                              74
    Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 75 of 81




Table S1. Change in Item Nonresponse on Citizenship or Place of Birth (adjusted CPS data)
                                         Hispanic      Asian      Black       NH-White
All Adults
Change 2013-15 (2 years)                     0.7         0.3       0.6          0.0
Change 2016-18 (1.5 years)                   1.4         -0.2      0.7          0.0
Diff in Change                               0.7         -0.5      0.1          0.0
Significance of Diff in Change                *           ns       ns           ns

Adults in Immigrant Households
Change 2013-15 (2 years)                     0.9         -0.6      1.7          -0.5
Change 2016-18 (1.5 years)                   2.0         0.0       -1.1         0.9
Diff in Change                               1.1         0.6       -2.8         1.4
Significance of Diff in Change                *           ns        *            *
* p<0.05
ns = not significant




                                           75
                      Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 76 of 81




Table S2. Number of Cases in the American Community Survey, Adults age 18+ 2013-2017
                      2013           2014        2015          2016          2017    2013-2017
All Adults Age 18+
Hispanics           280,822        286,850     294,241      300,380        307,223    1,469,516
Asians              113,759        117,328     120,607      124,724        131,080      607,498
Blacks              218,883        221,973     218,821      217,791        212,604    1,090,072
NH-Whites         1,643,405      1,643,729   1,652,979    1,653,194      1,667,896    8,261,203
Total             2,256,869      2,269,880   2,286,648    2,296,089      2,318,803   11,428,289

Adults in Immigrant Households
Hispanics          177,742       180,900       185,383       186,660       189,958        920,643
Asians             102,060       105,479       108,516       111,602       117,436        545,093
Blacks              31,753        32,825        33,545        34,105        33,840        166,068
NH-Whites          145,897       145,616       149,183       150,906       153,976        745,578
Total              457,452       464,820       476,627       483,273       495,210      2,377,382

Source: 2013-2017 1% public-use microdata ACS files (downloaded from the Census FTP download site)




                                                           76
                         Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 77 of 81




Table S3. Item Nonresponse on Citizenship in ACS, by Race/ethnicity, Household Nativity, and Year
                    Hispanic                         Asian                         Black                       NH-White
                       lower-    upper-              lower-   upper-               lower-   upper-              lower-    upper-
             Percent   bound     bound     Percent   bound    bound      Percent   bound    bound    Percent    bound     bound

All Adults (Estimates for Figure S1)
2013            5.8       5.7      6.0       6.8       6.5      7.0         5.6      5.4      5.8      4.3       4.2       4.3
2014            6.2       6.1      6.4       7.4       7.1      7.6         5.8      5.6      6.0      4.5       4.4       4.5
2015            6.8       6.7      7.0       7.5       7.2      7.7         6.5      6.3      6.6      4.8       4.8       4.9
2016            7.4       7.3      7.6       7.6       7.4      7.9         6.5      6.3      6.6      4.7       4.6       4.7
2017            8.2       8.0      8.3       7.8       7.5      8.0         6.7      6.5      6.9      4.6       4.6       4.7

Adults in Immigrant Households (Estimates for Figure S2)
2013           6.6     6.4       6.8          7.0      6.7      7.2        9.0      8.4       9.5      6.6       6.3       6.8
2014           6.9     6.7       7.1          7.6      7.3      7.9        9.4      8.9       9.8      6.6       6.4       6.8
2015           7.5     7.3       7.7          7.7      7.4      7.9        10.2     9.7       10.8     6.9       6.7       7.2
2016           8.5     8.3       8.6          7.8      7.6      8.1        10.3     9.8       10.7     6.8       6.5       7.0
2017           9.3     9.1       9.6          8.0      7.7      8.2        10.5     10.0      11.0     7.1       6.9       7.2




                                                              77
Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 78 of 81




                                78
                            Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 79 of 81




 Table S4. Percentage Item Nonresponse on Proposed Decennial Census Items, by Race/Ethnicity, Among Adults Age 18+ in the 2017 ACS (estimates for
 Figure S3)
                                   Hispanic                          Asian                            Black                          NH-White
                            %       Low       High           %      Low         High          %      Low       High            %      Low       High


 Citizenship               8.2      8.0       8.3           7.8      7.5        8.0          6.7      6.5       6.9           4.6      4.6          4.7
 Age                       2.4      2.3       2.5           2.2      2.1        2.3          2.3      2.2       2.4           1.4      1.4          1.5
 Sex                       0.0      0.0       0.1           0.1      0.1        0.1          0.1      0.1       0.1           0.0      0.0          0.1
 Race                      3.7      3.6       3.9           0.7      0.7        0.8          0.7      0.6       0.7           1.1      1.1          1.1
 Hispanic Origin           1.0      0.9       1.0           2.2      2.1        2.3          3.3      3.2       3.4           1.6      1.6          1.6
 Tenure                    1.1      1.1       1.2           1.2      1.1        1.3          1.5      1.4       1.6           1.1      1.1          1.1



Low = Lower-bound 95% confidence interval
High = Upper-bound 95% confidence interval




                                                                           79
        Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 80 of 81




 Table S5. Annual Percentage Point Change Since 2013 in Item Nonresponse for
 Decennial Census Items, Hispanic Adults in the ACS (Estimates for Figure S4)

                                                               Percent   Low    High

 Citizenship                                         2014        0.4     0.2    0.6
                                                     2015        1.0     0.8    1.2
                                                     2016        1.6     1.4    1.8
                                                     2017        2.3     2.1    2.5

 Age                                                 2014        0.2     0.1    0.3
                                                     2015        0.3     0.2    0.4
                                                     2016        0.4     0.3    0.5
                                                     2017        0.6     0.4    0.7

 Race                                                2014        0.0     0.0    0.0
                                                     2015        0.0     0.0    0.0
                                                     2016        0.0     0.0    0.0
                                                     2017        0.0     0.0    0.0

 Hispanic Origin                                     2014        -0.3    -0.5   -0.1
                                                     2015        -0.4    -0.6   -0.2
                                                     2016        -0.3    -0.5   -0.1
                                                     2017        -0.3    -0.4   -0.1

 Tenure                                              2014        0.0     -0.1   0.1
                                                     2015        -0.1    -0.2   0.0
                                                     2016        -0.1    -0.2   0.0
                                                     2017        -0.1    -0.2   0.0


Low = Lower-bound 95% confidence interval
High = Upper-bound 95% confidence interval




                                             80
     Case 1:18-cv-02921-JMF Document 489-3 Filed 11/05/18 Page 81 of 81




Table S6. Change in Item Nonresponse on Citizenship in the ACS

                                  Hispanic Asian Black NH-White

All Adults Age 18+
Change 2013-2015                       1.0   0.7    0.9    0.5
Change 2015-2017                       1.3   0.3    0.2    -0.2
Diff in Change                         0.4   -0.4   -0.7   -0.7
Significance of Diff in Change          *     ns     *      *

Adults in Immigrant Households
Change 2013-2015                       0.9   0.7    1.3    0.4
Change 2015-2017                       1.8   0.3    0.3    0.1
Diff in Change                         0.9   -0.4   -1.0   -0.3
Significance of Diff in Change          *     ns     ns     Ns
* statistically significant (p<0.05)
ns = not significant




                                              81
